United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                                       May 30, 2007
                          FOR THE FIFTH CIRCUIT
                                                                  Charles R. Fulbruge III
                                                                          Clerk

                               No. 06-31237

                             Summary Calendar



KERRY GUIDRY;

BRENDA GUIDRY;
                                                Plaintiffs-Appellants,

                                    versus


APACHE CORPORATION OF DELAWARE;

CHEVRON USA INC;

                                                Defendants-Appellees.




            Appeal from the United States District Court
              for the Eastern District of Louisiana


                               (2:05-CV-1405)

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

      Kerry Guidry’s shrimp trawler allided with a section of pipe

while shrimping in the navigable waters of Grand Bayou Blue, a

bayou which crossed an oil field leased by defendant Apache.                 The

Guidries sued Apache and Chevron for the resulting damages, and the


      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
district court dismissed, granting both defendants’ motions for

summary judgment. The Guidries appeal.

      To establish liability the Guidries must prove that the pipe

was owned, maintained, controlled, or placed in position by either

Apache or Chevron.    Creppel v. Shell Oil Co., 738 F.2d 699 (5th Cir.

1984). They have presented no summary judgment evidence linking the

pipe to either defendant.        Undisputed evidence shows that the pipe

was long-abandoned, submerged near an active public waterway.

Moreover, it was cut at both ends and was not connected to any

equipment owned by either Chevron or Apache.                 Faced with similar

facts in Creppel, we explained that the plaintiff could not survive

summary judgment without some evidence linking the defendant to the

submerged pipe.     It is not enough that the defendants’ operations

were closest to the allision site.                Id.

      The Guidries rely on Gele v. Chevron, 574 F.2d 243 (5th Cir.

1978, where Chief Judge John Brown, writing for the panel, affirmed

liability against Chevron in a similar maritime dispute.                   Yet the

differences are crucial.        In Gele the plaintiff’s vessel struck an

active   flare    pipe,    located   in       a   area   where   Chevron   was    the

exclusive operator.        Chevron’s control of the pipe was obvious to

the   district    court,    a   finding-of-fact          further   shielded      from

appellate inquisitiveness by the clear-error standard of review in

that case.       Here, on summary judgment, plaintiffs provided no




                                          2
evidence,   except   for   speculation,   linking   the   pipe   to   the

defendants.   The judgment of the district court is

     AFFIRMED.




                                   3